Citation Nr: 0111295	
Decision Date: 04/18/01    Archive Date: 04/24/01

DOCKET NO.  00-10 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased evaluation for service-connected 
hypertension, currently evaluated as 10 percent disabling


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. K. Barone, Associate Counsel



INTRODUCTION

The veteran had active service from September 1973 to 
September 1977.

This appeal arises from a September 1999 rating decision of 
the Columbia, South Carolina, Regional Office (RO) which 
determined that the evaluation for the veteran's service-
connected hypertension would continue at 10 percent 
disabling.  The veteran's notice of disagreement (NOD) was 
received in February 2000.  The statement of the case (SOC) 
was issued in March 2000.  The veteran's substantive appeal 
was received in May 2000.


FINDING OF FACT

The evidence of record fails to establish that the veteran's 
hypertension is manifested by systolic pressure predominantly 
200 or more and diastolic pressure predominantly 110 or more; 
the condition is controlled by medication.


CONCLUSION OF LAW

The criteria for an increased disability evaluation for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2096-
99 (2000) (to be codified as amended at 38 U.S.C.A. §§ 5107, 
5103, 5103A); 38 C.F.R. § 3.321 and Part 4, including §§ 4.1, 
4.2, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7101 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran submitted a claim for service connection for 
hypertension in September 1977.  Service medical records 
obtained pursuant to his claim indicate that he was diagnosed 
with high blood pressure in January 1976, and that the 
disorder was controlled by medication.  

By a rating decision of October 1977, the RO determined that 
service connection was warranted.  It assigned a disability 
evaluation of 10 percent to the veteran's hypertension.

In August 1999, the veteran requested an increased rating for 
his hypertension, indicating that his blood pressure had 
"been uncontrollable for the past six months."  He 
submitted evidence of private medical care from Low Country 
Medical Group in support of his claim for an increase.

Records from Low Country Medical Group, dated January 1997 to 
July 1999, indicate that the veteran had several blood 
pressure evaluations from April 23, 1999, to July 21, 1999.  
These records show that, on April 23, 1999, the veteran 
presented complaining that his blood pressure was up and down 
and that he had experienced palpitations.  His blood pressure 
was recorded at 168/98, and his medication was increased.  On 
follow-up of April 30, 1999, the veteran indicated that he 
continued to suffer from palpitations.  His blood pressure at 
that time was 140/82.  His medication was changed.  At a May 
28, 1999, appointment, the veteran's blood pressure was 
recorded at 160/82, and he had no complaints of palpitations.  
His blood pressure medication was changed.  A June 1, 1999, 
treatment note indicates that the veteran was suffering from 
palpitations, and his medication was again changed.  His 
blood pressure at this time was 172/86.  On June 8, 1999, the 
veteran complained of palpitations and chest pressure.  He 
indicated that those symptoms discontinued when he ceased 
taking his blood pressure medication.  His blood pressure at 
that time was 182/86.  Another type of medication was 
prescribed.  A June 25, 1999, treatment record indicates that 
the new medication was causing no adverse symptoms.  The 
veteran's blood pressure was recorded at 152/88.  On July 21, 
1999, the veteran indicated that he had a slight headache and 
that he was experiencing cold-like symptoms.  The treatment 
note indicates that his blood pressure was 172/102, with a 
recheck of 158/100.

The Board notes that earlier treatment records from Low 
Country Medical Group are also negative for blood pressure 
readings that indicate that the veteran's diastolic pressure 
reached 110 or above, or that his systolic pressure reached 
200 or above.

By a rating decision of September 1999, the RO indicated that 
the veteran's hypertension continued to be 10 percent 
disabling.  It noted that the most recent medical records did 
show that the veteran's hypertension had been difficult to 
control, but pointed out that none of the readings had been 
so elevated as to warrant a disability evaluation of 20 
percent.  

In his February 2000 NOD, the veteran reiterated that his 
blood pressure was "continuously out of control."  He 
submitted duplicate copies of his medical records from Low 
Country Medical Group in effort to support his contention.  
The RO issued an SOC that provided the veteran with the 
evidence and legal bases upon which it had based its rating 
decision.  It again noted that, though the veteran's 
hypertension had appeared difficult to control, the medical 
findings did not support an increase to a 20 percent 
disability evaluation.


II.  Analysis

The Board is satisfied that all relevant facts have been 
properly developed.  Medical records from Low Country Medical 
Group indicate that he veteran was seen regularly for 
monitoring of his hypertension from January 1997 to July 
1999.  We find that these records are adequate concerning the 
issue at hand.  We also find that there is no indication, nor 
has it been contended, that there are any relevant post-
service medical records available that would support the 
veteran's claim and are not already of record.  Therefore, no 
further assistance to the veteran is required in order to 
comply with VA's duty to assist a claimant in developing 
evidence in conjunction with his or her claim, previously 
mandated by 38 U.S.C.A. § 5107(a) (West 1991), and currently 
embodied in the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5103 and 5103A).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that he medical reports be 
interpreted in light of the whole recorded history, and that 
each disability must be considered from the point of view of 
the veteran working or seeking work.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based on a single, incomplete or inaccurate report, 
and to enable VA to make a more precise evaluation of the 
level of the disability and of any changes in the condition.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Moreover, VA 
has a duty to acknowledge and consider all regulations which 
are potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.

38 C.F.R. § 4.10 provides that the basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function under 
the ordinary conditions of daily life including employment.  
Whatever system is affected, evaluations are based upon lack 
of usefulness of these parts or systems, especially in self-
support.  The medical examiner must therefore furnish, in 
addition to the etiological, anatomical, pathological, 
laboratory, and prognostic data required for ordinary medical 
classification, a full description of the effects of 
disability upon the person's ordinary activity.

The veteran's service-connected hypertension is currently 
evaluated as 10 percent disabling under Diagnostic Code 7101, 
for hypertensive vascular disease.  The regulations 
pertaining to rating diseases of the arteries and veins are 
set forth, in pertinent part, below:

Diastolic pressure predominantly 110 or 
more, 
or systolic pressure predominantly 200 
or more................................................20

Diastolic pressure predominantly 100 or 
more, 
or systolic pressure predominantly 160 or 
more, or; minimum evaluation for an 
individual 
with a history of diastolic pressure 
predominantly 
100 or more who requires medication 
for control..............................................10

38 C.F.R. § 4.104, Diagnostic Code 7101 (2000).

Upon a review of the evidence of record, the Board is unable 
to find that a rating in excess of 10 percent is warranted.  
There is no evidence that the veteran's blood pressure 
readings have been so high as to warrant a rating in excess 
of 10 percent.  As noted above, his diastolic pressure has 
not been 110 or more, and his systolic pressure has not been 
200 or more at any time.  While we recognize that the 
veteran's hypertension has been difficult to control, we note 
that the most recent progress notes indicate that he is doing 
well on the medications he is currently using. 

The preponderance of the evidence is therefore against 
entitlement to a disability rating higher than 10 percent for 
the veteran's hypertension.  We have considered application 
of the benefit-of-the-doubt doctrine with respect to this 
matter, but the Board finds that there is no approximate 
balance of positive and negative evidence such as to warrant 
its application.  The medical evidence preponderates against 
the veteran's claim.  Consideration has also been given to 
assigning a staged rating; however, at no time during the 
period in question has the veteran shown disability 
equivalent to that greater than the assigned rating.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has also considered the assignment of a higher 
evaluation in this case on an extra-schedular basis, under 38 
C.F.R. § 3.321(b)(1).  A basis for assigning an extra-
schedular rating is not shown, however, as the record does 
not indicate, nor has the veteran or his representative 
contended, that the service-connected hypertension results in 
marked interference with employment or frequent periods of 
hospitalization, or otherwise presents an exceptional or 
unusual disability picture. 

Based upon the foregoing, we find that an increased 
disability evaluation is not warranted.


ORDER

Entitlement to an increased rating for service-connected 
hypertension, currently evaluated at 10 percent disabling, is 
denied.




		
ANDREW J. MULLEN
	Member, Board of Veterans' Appeals





